IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE FIFTH CIRCUIT



                                             No. 00-40181
                                           Summary Calendar



DAVID W. ORR,

                                                                                         Plaintiff-Appellant,

                                                   versus

DICK VERHAGEN; DWAYNE CANNON; MARY CHOATE;
TOMMY THOMPSON; DAVID HOOD; MICHAEL SULLIVAN,

                                                                                      Defendants-Appellees.

                            -------------------------------------------------------
                             Appeal from the United States District Court
                                     for the Eastern District of Texas
                                         USDC No. 5:98-CV-400
                           --------------------------------------------------------
                                                July 31, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

        David W. Orr, Wisconsin prisoner # 198391, appeals the district court’s dismissal of his

claims against Wisconsin officials, Tommy Thompson, Michael Sullivan, and Dick Verhagen.

Because Orr has not alleged that the Wisconsin defendants had any direct, personal involvement in

the alleged constitutional violations or that they established a deficient policy which itself violated his

constitutional rights, he has not shown that the district court erred in dismissing his claims against

these defendants. See Alton v. Texas A & M University, 168 F.3d 196, 200 (5th Cir. 1999).

        Orr also appeals the district court’s order administratively closing the case until he is able to

come to Texas. The district court’s order administratively closing the case is the equivalent of a final


        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
judgment and, thus, it is an appealable order. See Patton v. Jefferson Correctional Center, 136 F.3d

458, 460-61 & n.3 (5th Cir. 1998)(citing Muhammad v. Warden, Baltimore City Jail, 849 F.2d 107,

112-13 (4th Cir. 1988)); Johnson v. State of Texas, 878 F.2d 904, 905 (5th Cir. 1989); McKnight

v. Blanchard, 667 F.2d 477, 478-79 (5th Cir. 1982). The district court abused its discretion in

administratively closing the case indefinitely because it did not provide specific reasons explaining

why such an indefinite stay was necessary, it did not consider alternatives, it did not give the parties

an opportunity to file motions for summary judgment, and it did not make a determination that the

case was ripe for trial and that Orr’s presence at trial would be necessary. See Patton, 136 F.3d at

461 & n.3; McKnight, 667 F.2d at 479; Muhammed, 849 F.2d at 111-13. We vacate the district

court’s order administratively closing the case and remand the case for reconsideration.

       VACATED AND REMANDED.